FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRANDON RUIZ,                                    No. 10-16516

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00318-JAM-
                                                 GGH
  v.

DR. AKINTOLA; NASEER,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       California state prisoner Brandon Ruiz appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Ruiz did not

raise a genuine dispute of material fact as to whether defendants knew of and

disregarded an excessive risk to his health. See id. at 1057-58 (a prison official

acts with deliberate indifference only if he knows of and disregards an excessive

risk to an inmate’s health or safety, and a difference of opinion about the best

course of medical treatment does not amount to deliberate indifference).

      Ruiz’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       10-16516